DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zong (Tetrahedron 73 (2017) 3398-3405).

Regarding Claims 24, Zong teaches Q222 (page 3399):


    PNG
    media_image1.png
    306
    382
    media_image1.png
    Greyscale

Q222 reads on applicants’ Formula 2 wherein R11-R12 is alkoxy (C6); m and n = 0’ Ar3 and Ar4 = carbazole; o and p =2; R13 and R14 = arylamino (per claim 24).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims; the compound of claim 1; the device of claims 20 and 25.
A search of the prior art did not show the claimed invention. The closest prior art by Zong teaches a dinaphthyl amine which teaches the dinaphthyl core but fails to teach, suggest or offer guidance to modify Q2222 arrive at the claimed compounds.
A search of the prior art did not show the claimed invention. The closest prior art by Zong teaches a dinaphthyl amine used in a perovskite/HTM interface on a solar cell. While teaching said material is a hole transporting material, Zong fails to provide suggestion of guidance that said material can be used in a stand alone hole transport layer in an OLED as required by independent claim 25.
Claims 1, 5, 9-20, 23 and 25-31 allowed.
Response to Amendment
	New art presented in rejection of claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786